MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 102 
Docket:	   Sag-17-508	
Argued:	   June	13,	2018	
Decided:	  July	24,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                              RICHARD	A.	HEFFRON	III	
	
	
HJELM,	J.	

      [¶1]	 	 Despite	 being	 enjoined	 by	 a	 protection	 from	 abuse	 order	 from	

having	direct	or	indirect	contact	with	the	person	protected	by	that	order,	on	his	

Facebook	 page	 Richard	 A.	 Heffron	 III	 published	 several	 posts—including	

threatening	ones—directed	at	the	protected	person.		Heffron	was	charged	with	

violating	 the	 protection	 order	 (Class	 D),	 19-A	 M.R.S.	 §	 4011(1)	 (2017),	 and,	

after	a	jury-waived	trial	held	in	the	Unified	Criminal	Docket	(Sagadahoc	County,	

Billings,	 J.),	 he	 was	 convicted	 of	 the	 crime.	 	 Heffron	 appeals	 the	 conviction,	

asserting	 that	 his	 Facebook	 posts	 did	 not	 violate	 the	 protection	 order.	 	 We	

affirm	the	judgment.	
2	

                                               I.		BACKGROUND	

          [¶2]		The	State	charged	Heffron	with	violating	the	order	for	protection	

from	 abuse	 by	 having	 contact	 with	 the	 protected	 person—conduct	 that	 was	

prohibited	by	the	order.1		The	complaint	was	filed	in	September	of	2017,	and	

Heffron	pleaded	not	guilty.		After	holding	a	trial	in	November	of	2017,	the	court	

made	the	following	findings,	which	are	supported	by	evidence	in	the	record.2		

See	State	v.	Proia,	2017 ME 169,	¶	2,	168 A.3d 798.	

          [¶3]		The	order	for	protection	from	abuse,	of	which	Heffron	had	actual	

notice,	prohibited	him	from	having	direct	or	indirect	contact	with	the	protected	

person	 except	 in	 circumstances	 that	 are	 not	 present	 here.3	 	 In	 September	 of	

2017,	 Heffron	 published	 several	 posts	 concerning	 the	 protected	 person	 on	




     1	 	 As	 is	 evident	 from	 our	 description	 of	the	 evidence,	 see	 infra	 ¶	3,	 the	 record	 could	 well	 have	

supported	a	charge	that	Heffron	violated	the	provision	of	the	protection	order	prohibiting	him	from	
threatening	and	harassing	the	protected	person,	but	because	of	an	admitted	oversight,	the	State	did	
not	charge	him	with	that	type	of	violation.			
    	
    2	 	 In	 accordance	 with	 the	 requirements	 of	 the	 Violence	 Against	 Women	 Act,	 18	 U.S.C.S.	

§	2265(d)(3)	(LEXIS	through	Pub.	L.	No.	115-196),	we	do	not	describe	those	facts	that	are	likely	to	
reveal	the	identity	or	location	of	the	protected	person.		See	Doe	v.	Tierney,	2018 ME 101,	¶	1	n.1,	---	
A.3d	---.			
    	
    3		The	evidence	presented	at	trial	included	a	copy	of	the	protection	order,	which	reveals	that	it	was	

issued	after	a	full	hearing	(West	Bath,	Field,	J.)	held	in	June	of	2016,	that	the	order	was	predicated	on	
a	 finding	 that	 Heffron	 had	 abused	 and	 “presents	 a	 credible	 threat	 to	 the	 physical	 safety	 of”	 the	
protected	 person,	 that	 the	 order	 was	 to	 remain	 in	 effect	 until	 June	 of	 2018,	 and	 that	 the	 order	
prohibited	 Heffron	 from	 having	 direct	 or	 indirect	 contact	 with	 the	 protected	 person	 except	 in	
narrowly	drawn	circumstances	that	are	not	relevant	to	this	case.			
                                                                                                                    3	

Facebook,4	a	social	media	platform	that	Heffron	and	the	protected	person	each	

used	 when	 they	 were	 in	 a	 relationship	 and	 on	 which	 they	 had	 once	 been	

“friends”	and	now	have	“friends”	in	common.5		The	content	of	some	of	the	posts	

was	personal,	and	the	language	Heffron	used	was—as	described	by	the	court—

“obviously	offensive.”		Heffron	began	some	of	the	posts	with	the	phrase,	“Hey,	

[protected	 person’s	 name],”	 and	 the	 posts	 then	 directly	 addressed	 the	

protected	person	by	using	the	second-person	“you.”		For	example,	in	one	of	the	

posts	 that	 Heffron	 authored,	 he	 stated,	 “IM	 GONNA	 RUN	 YOU	 DOWN	 EVERY	

CHANCE	I	CAN	TODAY	AND	TOMORROW	AND	THE	NEXT	DAY	AND	THE	NEXT.”			

         [¶4]	 	 The	 court	 found	 that	 “these	 are	 not	 posts	 that	 were	 simply	

expressing	 protected	 opinions	 about	 [the	 protected	 person]	 or	 providing	

information	about	[the	protected	person],	these	posts	were	intended	to	reach	

[the	 protected	 person]	 directly	 and	 by	 their	 plain	 language	 that	 was	 their	

intent[.]	 .	 .	 .	 [T]hey	 are	 addressing	 [the	 protected	 person]	 directly	 .	 .	 .	 .”	 	 The	

court	went	on	to	find	that	Heffron	intended	for	the	Facebook	posts	to	reach	the	


    4	 	 At	 trial,	 Heffron	 argued	 that	 the	 evidence	 was	 insufficient	 for	 the	 court	 to	 find	 that	 he	 had	

authored	at	least	some	of	the	posts	at	issue.		The	court	nonetheless	found	that	Heffron	had	written	
all	of	the	posts	attributed	to	him,	and	Heffron	does	not	challenge	that	factual	determination	on	appeal.	
    	
    5	 	 Facebook,	 an	 internet-based	 social	 media	 platform,	 is	 “becoming	 the	 dominant	 mode	 of	

communicating	directly	with	others,	exceeding	e-mail	usage	in	2009.”		State	v.	Craig,	112 A.3d 559,	
564	(N.H.	2015).		Facebook	users	can	create	their	own	Facebook	profile	pages	and	have	the	option	of	
customizing	their	privacy	settings	so	that	“anyone	including	people	off	of	Facebook”	can	view	the	
contents	of	their	profile	page.		Id.	(quotation	marks	omitted).	
4	

protected	person	and	that	this	occurred.6		The	court	characterized	Heffron’s	use	

of	 the	 social	 media	 platform	 as	 a	 way	 for	 him	 to	 “communicate	 with	 [the]	

protected	 person	 through	 [Facebook	 as]	 an	 intervening	 agency	 or	

instrumentality.”	 	 Based	 on	 these	 findings,	 the	 court	 found	 Heffron	 guilty	 of	

violating	the	protection	order	and	sentenced	him	to	a	90-day	jail	term	with	all	

but	 21	 days	 suspended	 and	 one	 year	 of	 probation	 that	 included	 conditions	

requiring	him	to	comply	with	any	protection	orders	in	effect	and	to	not	issue	

posts	 on	 social	 media	 about	 or	 directed	 to	 the	 protected	 person.	 	 Heffron	

appealed	the	conviction.		M.R.	App.	P.	2B(b).	

                                          II.		DISCUSSION	

	       [¶5]		As	authorized	by	19-A	M.R.S.	§	4007(1)(D)	(2017),	the	protection	

order	issued	against	Heffron	prohibited	him	“from	having	any	contact,	direct	or	

indirect,”	 with	 the	 protected	 person	 except	 in	 specifically	 described	

circumstances	that	are	not	present	here.		“Violation	of	a	protection	from	abuse	

order	 is	 committed	 when	 the	 defendant	 violates	 a	 temporary,	 emergency,	

interim	or	final	protective	order	if	the	defendant	has	prior	actual	notice	of	the	

existence	of	the	order.”		State	v.	Smen,	2006 ME 40,	¶	8,	895 A.2d 319 (alteration	


   6		Evidence	presented	at	the	trial	indicated	that	the	protected	person	saw	the	posts	after	a	member	

of	Heffron’s	family	forwarded	screenshots	of	them	to	the	protected	person.		The	investigating	officer	
testified	that	once	he	received	a	report	of	the	posts,	he	was	able	to	find	them	easily	on	Heffron’s	public	
Facebook	page.			
                                                                                       5	

omitted)	(quotation	marks	omitted);	see	19-A	M.R.S.	§	4011(1)(A).		A	violation	

of	a	no-contact	provision	of	a	protection	order	is	a	Class	D	crime.		19-A	M.R.S.	

§	4011(1).	 	 Heffron	 asserts	 that	 the	 entries	 he	 posted	 on	 Facebook	 do	 not	

constitute	“direct	or	indirect	contact”	with	the	protected	person,	that	he	did	not	

have	sufficient	notice	that	the	posts	were	a	form	of	proscribed	conduct,	and	that	

the	posts	were	a	protected	form	of	speech.				

      [¶6]	 	 Although	 “contact”	 is	 not	 defined	 in	 the	 protection	 statutes,	 see	

19-A	M.R.S.	 §§	 4001-4014	 (2017),	 we	 have	 explained	 that	 “[b]y	 prohibiting	

direct	or	indirect	contact,	.	.	.	an	order	entered	pursuant	to	section	4007(1)(D)	

instructs	a	defendant	not	to	meet,	connect,	or	communicate	with	the	protected	

person,	 either	 personally	 or	 through	 an	 intervening	 agency,	 instrumentality,	

influence,	or	other	person.”		State	v.	Elliott,	2010 ME 3,	¶	34,	987 A.2d 513;	see	

also	State	v.	Pettengill,	635 A.2d 1309,	1310	(Me.	1994)	(stating	that,	in	a	bail	

order	prohibiting	a	defendant	from	having	“contact”	with	another	person,	the	

“word	‘contact’	is	not	a	word	of	art,	but	one	of	common	usage	and	commonly	

understood”).		The	“[c]ontact	prohibited	by	paragraph	(D)	may	be	established	

by	proof	of	a	variety	of	actions,”	including	emailing,	gesturing	from	the	window	

of	a	car,	calling	the	house	of	the	protected	person’s	current	romantic	partner,	
6	

and	“monitoring	a	person	along	a	specified	route	to	and	from	work	.	.	.	.”		Elliott,	

2010 ME 3,	¶¶	33,	36,	987 A.2d 513.	

         [¶7]	 	 Given	 the	 breadth	 of	 the	 definition	 of	 “contact”	 that	 a	 protection	

order	can	bar,	the	court	did	not	err	by	finding	that	Heffron	had	direct	or	indirect	

contact	with	the	protected	person.		The	finding	is	supported	first	by	the	content	

of	some	of	the	posts,	in	which	Heffron	directly	addressed	the	protected	person	

by	using	the	phrase,	“Hey	[protected	person’s	name]”	followed	by	personal	and	

demeaning	allegations	about	the	protected	person.		The	posts	also	referred	to	

the	protected	person	in	the	second	person—in	other	words,	as	“you.”		Just	as	if	

Heffron	were	speaking	directly	to	the	protected	person,	he	framed	his	posts	as	

direct	 communications	 to	 that	 person.	 	 Therefore,	 the	 court	 did	 not	 err	 by	

finding	 that	 the	 language	 of	 the	 Facebook	 posts	 itself	 demonstrated	 that	

Heffron	intended	to	communicate	with	the	protected	person.7			

         [¶8]	 	 The	 court’s	 finding	 of	 contact	 is	 also	 supported	 by	 the	 means	 of	

communication	that	Heffron	chose.		As	the	court	found,	when	Heffron	published	

the	posts	to	his	publicly	accessible	Facebook	page,	he	knew	that	the	protected	



     7		Because	the	court	found	that	Heffron’s	actions	were	intentional,	we	do	not	need	to	reach	his	

challenge	concerning	the	mens	rea	required	to	establish	a	violation	of	the	protection	order	or	address	
the	question	of	whether	a	lesser	culpable	state	of	mind	would	suffice	to	prove	the	commission	of	the	
crime.		See	17-A	M.R.S.	§	34(3)	(2017)	(explaining	that	if	a	court	finds	a	defendant	acted	intentionally,	
then	 that	 finding	 is	 sufficient	 to	 establish	 that	 the	 defendant	 acted	 knowingly,	 recklessly,	 and	
negligently).	
                                                                                         7	

person	 and	 that	 person’s	 family	 and	 friends	 used	 Facebook.	 	 Indeed,	 the	

protected	 person	 learned	 of	 Heffron’s	 Facebook	 posts	 when	 a	 relative	 of	

Heffron,	who	also	knew	the	protected	person,	showed	screenshots	of	the	posts	

to	the	protected	person.		Therefore,	Heffron	used	Facebook	as	an	intervening	

agency	or	instrumentality	for	the	purpose	of	making	contact	with	the	protected	

person.		See	Elliott,	2010 ME 3,	¶	34,	987 A.2d 513.	

      [¶9]		In	short,	the	court’s	finding	that	Heffron	had	indirect	contact	with	

the	 protected	 person	 was	 supported	 by	 the	 evidence,	 see	 Smen,	 2006 ME 40,	

¶ 7,	895 A.2d 319 (stating	that	“[i]n	reviewing	a	challenge	to	the	sufficiency	of	

the	evidence	in	a	criminal	matter,	we	consider	the	evidence	in	the	light	most	

favorable	 to	 the	 State	 to	 determine	 whether	 the	 trier	 of	 fact	 rationally	 could	

have	found	beyond	a	reasonable	doubt	every	element	of	the	offense	charged”	

(quotation	marks	omitted)),	and	the	court’s	legal	analysis	was	fully	consistent	

with	the	broad	notion	of	“contact”	explained	in	Elliott.	

      [¶10]		The	court’s	findings	also	dispose	of	Heffron’s	assertion	that	he	did	

not	 have	 adequate	 notice	 that	 his	 Facebook	 posts	 were	 a	 prohibited	 form	 of	

contact	with	the	protected	person.		Through	his	posts,	Heffron	intended	to	have	

contact	with	that	person.		Therefore,	as	found	by	the	court,	Heffron’s	contact	

with	the	protected	person	 was	 not	inadvertent	or	achieved	through	 a	means	
8	

that	was	not	reasonably	seen	to	serve	as	an	effective	means	of	communication.		

Because	his	posts	foreseeably	reached	the	protected	person,	Heffron	achieved	

his	goal,	and	he	cannot	now	successfully	complain	that	he	did	not	know	that	his	

conduct	was	proscribed.		Wherever	the	boundary	may	lie	between	conduct	that	

falls	 within	 and	 without	 the	 protection	 order’s	 prohibition	 against	 contact,	

Heffron’s	Facebook	posts	do	not	approach	that	line.	

       [¶11]		Finally,	Heffron	may	be	seen	to	argue	that	his	Facebook	posts	were	

protected	speech.		We	review	this	First	Amendment	challenge	de	novo.		See	City	

of	Bangor	v.	Diva’s,	Inc.,	2003 ME 51,	¶	10,	830 A.2d 898.		Our	review	of	Heffron’s	

Facebook	 posts,	 which	 we	 do	 not	 describe	 in	 detail	 for	 the	 reason	 explained	

above,	see	supra	n.2,	confirms	that	some	of	their	contents	are	highly	personal,	

derogatory,	 harassing,	 and	threatening.	 	As	we	have	explained,	courts	 do	not	

violate	a	defendant’s	First	Amendment	protections	by	issuing	a	protection	from	

abuse	order	that	prohibits	him	or	her	from	having	any	direct	or	indirect	contact	

with	 the	 protected	 person	 where	 the	 defendant	 has	 a	 history	 of	 engaging	 in	

behavior	that	“would	cause	a	reasonable	person	to	fear	bodily	injury	and	suffer	

emotional	 distress	 .	 .	 .	 .”	 	 Childs	 v.	 Ballou,	 2016 ME 142,	 ¶	26,	 148 A.3d 291.		

Simply	 put,	 “[t]he	 First	 Amendment	 does	 not	 serve	 as	 a	 shield	 to	 protect	

[Heffron]	from	the	consequences	of	his	harassing	communications.”		Id.	¶	24.	
                                                                                           9	

         [¶12]		Here,	based	on	a	judicial	determination	that	Heffron	had	abused	

and	 posed	 a	 credible	 physical	 threat	 to	 the	 protected	 person,	 a	 protection	

order—which	Heffron	did	not	challenge—was	issued	against	him	and	barred	

him	from	having	direct	or	indirect	contact	with	the	protected	person	in	nearly	

all	 circumstances,	 including	 those	 presented	 here.	 	 That	 order	 was	 a	

constitutionally	 sound	 injunction	 against	 the	 very	 conduct	 in	 which	 Heffron	

later	chose	to	engage,	resulting	in	this	prosecution.		See	id.	¶¶	20,	26.		Based	on	

the	 evidence	 presented	 at	 this	 criminal	 trial,	 the	 court	 correctly	 determined	

that	 Heffron’s	 communications	 with	 the	 protected	 person	 fell	 short	 of	 those	

that	 deserve	 constitutional	 protection	 and	 that	 a	 conviction	 based	 on	 his	

violation	of	the	protection	order	did	not	place	his	First	Amendment	rights	at	

risk.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	       	     	      	    	     	
	
James	 M.	 Mason,	 Esq.	 (orally),	 Handelman	 &	 Mason	 LLC,	 Brunswick,	 for	
appellant	Richard	A.	Heffron	III	
	
Jonathan	 R.	 Liberman,	 District	 Attorney,	 and	 Alvah	 J.	 Chalifour,	 Jr.,	 Asst.	 Dist.	
Atty.	 (orally),	 Sagadahoc	 County	 District	 Attorney’s	 Office,	 Bath,	 for	 appellee	
State	of	Maine	
	
Sagadahoc	County	Unified	Criminal	Docket	docket	number	CR-2017-856	
FOR	CLERK	REFERENCE	ONLY